Citation Nr: 1208224	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006, January 2008, and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disorder, vertigo, bilateral hearing loss, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1961 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder; the Veteran was notified of that decision, and of his appellate rights and procedures, but did not appeal the decision.

2.  The evidence associated with the VA claims folder subsequent to the September 1961 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.
CONCLUSIONS OF LAW

1.  The September 1961 rating decision denying the claim of entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, the claim of service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the Veteran's claim for entitlement to service connection for a heart disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2011).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2011)).  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated after August 2001, the claim will be adjudicated by applying the revised section of 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Here, the Veteran initially filed a claim for entitlement to service connection for a heart disorder in July 1961, which was denied by the RO in a September 1961 rating decision on the basis that there was no evidence of record to show the present existence of a heart murmur and no evidence suggesting that the Veteran's in-service affliction with scarlet fever resulted in any residual disability.  

At the time of the September 1961 denial, the pertinent evidence of record included: the Veteran's service treatment records, showing treatment for scarlet fever in November 1945, and an August 1961 statement in which his private physician raised the possibility of a chronic pulmonary disease diagnosis.  

As discussed above, in a September 1961 rating decision, the RO denied the Veteran's claim.  The Veteran did not file a notice of disagreement in response to that determination.  As such, the September 1961 rating decision is final.  See 38 C.F.R. § 20.302(b) (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In May 2006, the Veteran filed to reopen his claim of entitlement to service connection for a heart disorder.  As indicated above, the Veteran's claim was denied in rating decisions dated in December 2006, January 2008, and March 2008.

As discussed above, the September 1961 denial of the Veteran's claims is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, the Veteran's claim for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The evidence associated with the claims file since the September 1961 denial, in pertinent part, consists of the report of an August 2007 VA aid and attendance examination; private treatment records dated from February 2002 to October 2003 showing evidence of coronary artery bypass graft surgery; and the report of an August 2009 VA heart examination in which the Veteran was diagnosed with arteriosclerotic heart disease.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the private treatment records indicate that the Veteran underwent artery bypass graft surgery, while the report of the August 2009 VA heart examination indicated a diagnosis of arteriosclerotic heart disease.  

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  As the VA examination report, lay testimony, and private treatment records support the existence of a current heart disorder, the Board finds that this evidence is "new" in that it was not of record at the time of the September 1961 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current heart disorder.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran has now arguably shown that he currently suffers from a heart disorder.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record suggests that the Veteran has a current heart disorder, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a heart disorder is reopened. 


REMAND

The Veteran seeks entitlement to service connection for a heart disorder, vertigo, bilateral hearing loss, and PTSD.  Regrettably, the Board finds that additional development must be conducted before these claims can be adjudicated.   

A review of the claims file reveals that the Veteran has received VA outpatient treatment.  In correspondence received in November 2007, the Veteran indicated that, "My wife died in 2004, and . . . since then, I went to the VA to see a psychiatrist for help."  The Veteran continued that he "repeatedly mentioned [his] issues at the VA."  In another correspondence received in November 2007, the Veteran indicated that, "My other treating doctors were at the VA."  

However, there are no VA treatment records associated with the claims file.  Where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, they must be obtained.  Id.  As such, the RO should ensure that all of the Veteran's VA treatment records pertinent to his claims for entitlement to service connection have been associated with the claims file.

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board acknowledges that he was afforded a VA audiological examination in September 2009.  The September 2009 audiologist diagnosed the Veteran as having bilateral asymmetric sensorineural hearing loss with minimal word understanding in both ears.  However, the audiologist opined that "all factual evidence would indicate onset of this hearing loss occurred after period of service" because the Veteran's discharge examination showed hearing to be rated as normal, with 15/15 whispered voice test results and 40/40 watch tick test results.  However, the Director of the VA Compensation and Pension Service has stated that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  Moreover, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds that the rationale of the September 2009 VA opinion, which relies primarily on the existence of normal whispered voice and watch tick test results at separation, is inadequate.  Accordingly, the Veteran should be afforded a new VA audiological examination to determine whether his currently diagnosed bilateral hearing loss is related to military service.

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran has identified a number of in-service stressors: (1) seeing signs that read "Americans go home" during the rise of communism in China while stationed in Shanghai, China, from April 1946 to September 1946; (2) seeing the bodies of dead Chinese female babies that were discarded in the alleys because Chinese families only wanted male babies while stationed in Shanghai, China, from April 1946 to September 1946; (3) being stopped by armed men on the street and told to return to his base while stationed in Shanghai, China, from April 1946 to September 1946; and (4) knowledge that fellow sailors were killed and discarded in the Huangpu/Whangpoo River sometime between June 1946 and July 1946 while stationed in Shanghai, China.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  

In addition, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

Here, there is no indication or allegation that the Veteran engaged in combat.  In December 2006 and January 2008, the RO issued Formal Findings of Lack of Sufficient Information to Request Research of Unit Records.  A review of the Veteran's service personnel records confirms that he was stationed with U.S. Naval Port Facilities in Shanghai, China, until approximately August 1946.  

Taking this information into account, the Board finds that the Veteran may have provided sufficient evidence to submit his stressor that fellow sailors were killed and discarded in the Huangpu/Whangpoo River sometime between June 1946 and July 1946 while stationed in Shanghai, China, to the Joint Services Records Research Center (JSRRC).  As such, the RO should review the Veteran's claim and specifically his stressor statements regarding sailors being killed and discarded in the Huangpu/Whangpoo River sometime between June 1946 and July 1946.  On remand, the RO should make reasonable efforts to verify this stressor through official channels, to include the JSRRC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must contact the Veteran and provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his claimed disorders.  Thereafter, the RO must request all of the Veteran's VA treatment records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the VA treatment records have been made and the RO concludes that such records do not exist, that further efforts to obtain the VA treatment records would be futile, or that reasonable efforts to obtain the identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  

3.  The Veteran must be afforded a VA examination to ascertain the etiology of any hearing loss found.  The claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  The examiner must obtain a detailed history of in-service and post-service noise exposure.  All testing, to include an audiogram, must be performed.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any hearing loss found is related to the Veteran's period of military service.  The examiner is reminded that VA laws and regulations do not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  A complete rationale for all opinions must be provided.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4.  After any additional VA and/or private treatment records are obtained and associated with the record, the claims folder is to be referred to the examiner who conducted the September 2009 Ear diseases examination, who is requested to provide another opinion as to the etiological relationship between any diagnosed vertigo and the Veteran's period of service, to include his documented treatment for scarlet fever.  If the examiner who conducted the September 2009 examination is no longer available, refer the claims folder to another qualified examiner to render the requested opinion.

A complete rationale for all opinions must be provided.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The RO should attempt to verify the Veteran's claimed stressor involving sailors being killed and discarded in the Huangpu/Whangpoo River sometime between June 1946 and July 1946 through the appropriate channels, to include JSRRC.  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  Alternative sources of evidence should also be explored.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

6.  A VA examination should be scheduled to determine if the Veteran suffers from PTSD due to a verified stressor or due to fear of hostile military or terrorist activity.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

If any other psychiatric disorder is diagnosed, the examiner must render an opinion as to whether any such disorder is related to the Veteran's period of active military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  The report must be typed.

7.	The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

8.	The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


